Citation Nr: 1214888	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO. 06-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1968. He died in 2005. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of an February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Columbia, South Carolina. VA will notify the appellant if further action is required.


REMAND

VA has not satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).

In various correspondence dated from September 2010 through December 2011, the appellant through counsel ("appellant") that she had submitted a medical opinion authored by Patrick B. Mullen, M.D., with numerous medical treatise extracts and medical articles. The appellant's last written argument submitted to the RO indicates that she marked Dr. Mullen's curriculum vitae and the supportive extracts as various exhibits and sub-exhibits. 


These materials are not in the claims folder. In a December 7, 2011 Supplemental Statement of the Case, the RO reported that the appellant had not submitted these materials. 

A possible location for these records is suggested in the record. In a December 2011 correspondence, the appellant reported that she had received information from the Waco RO that it was conducting a Nehmer review of her claim - however the appellant noted that the Waco RO was undertaking this review based on a different first name and social security number of the deceased veteran, with the same last name as the deceased veteran in this matter. 

There is no evidence that the RO attempted to contact G.M., M.D., who authored the Veteran's death certificate for the basis of his opinion as to the Veteran's sequential cause of death. He listed PTSD as a sequential cause of death in this order: cardiovascular arrest due to hypoxia, hypercapnia, due to or as a consequence of; metastatic melanoma with multiple lesions in central nervous system , due to or as a consequence of; pneumonia with respiratory chronic obstructive airway disease with chronic tobacco use, due to or as a consequence of PTSD. 

Accordingly, the case is again REMANDED to the RO in Columbia, South Carolina, for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment before his death that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records not currently associated with the record. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all of the Veteran's terminal hospital treatment records.

* If VA is unsuccessful in obtaining any medical records identified by the appellant, it must inform her and provide her an opportunity to submit copies of the outstanding medical records. 

* Afford the appellant an additional opportunity to submit any information that is not evidenced by the current record.

2. The RO must request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters. If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

3. The RO must attempt to contact G.M., M.D. who authored the Veteran's death certificate and who was then employed by the VA Medical Center in Columbia, South Carolina, and request that he provide the basis or bases for his opinion that service-connected PTSD, or any other service-connected disorder, caused or contributed to the Veteran's death. If G.M. is no longer employed by VA or is otherwise unavailable, the RO must document its effort to contact and obtain clarification from the physician.

4. After attempting to contact, or contacting G.M., M.D., and documenting its effort if he cannot be contacted, the RO must obtain the opinion of Patrick B. Mullen, M.D., which is referenced in the appellant's attorney correspondence dated in August 2011 and December 2011, and copies of the various articles that the attorney-representative referenced in her correspondence dated in September 2010, August 2011, and December 2011. 

* If necessary, the RO will contact the appellant through her counsel and request duplicate copies of this evidence; and if necessary contact the Waco VA RO to inquire if it has these records that it may have mistakenly obtained in its Nehmer review of another veteran with the same last name, but a different first name and social security number. 

5. Because the present record is not sufficient, the resulting medical opinions are not based on a comprehensive review of the evidence. Therefore, after the above development has been conducted, the RO will contact the May 2011 VA file examiner (INTERNAL MEDICINE PHYSICIAN C.R., M.D.) and request that he again review the claims folder and any medical records obtain, including but not limited to the to-be-obtained report of Dr. Patrick B. Mullen and the various medical articles and treatise extracts, and request that he state whether, within a reasonable degree of medical knowledge, the Veteran's PTSD was:

* The principal cause of death - i.e., whether PTSD, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to death, or;

* A contributory cause of death - i.e., whether PTSD contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

* The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

6. The RO must then readjudicate the appellant's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates her claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


